Reasons for Allowance
Claims 1-7 and 9-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
The Examiner acknowledges and accepts the replacement drawings submitted by the Applicants. Therefore, all outstanding objections to the drawings are withdrawn.
The Applicants have amended the claims to positively recite “at least one fuel injector” and “at least one global positioning device.” These features, when used according to the instant claim limitations, claim a practical application and provide “significantly more” than the judicial exception. Therefore, the outstanding 35 USC 101 rejection to the claims is withdrawn.
The terminal disclaimer filed on April 8, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,056,008 has been reviewed and is accepted.  The terminal disclaimer has been recorded. Accordingly, the outstanding double patenting rejection is withdrawn.
None of the cited prior art references of record, alone or in combination, are found to anticipate or render obvious the limitations of the instant claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen Alvesteffer whose telephone number is (571)272-8680. The examiner can normally be reached M-F 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571-270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SA/               Examiner, Art Unit 3715       

/Robert P Bullington, Esq./               Primary Examiner, Art Unit 3715